Case 2:20-cv-10644-DPH-RSW ECF No. 22 filed 04/09/20                   PageID.444      Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




 H−D U.S.A., LLC, et al.,

                                    Plaintiff(s),

 v.                                                     Case No. 2:20−cv−10644−DPH−RSW
                                                        Hon. Denise Page Hood
 Square Wear LLC, et al.,

                                    Defendant(s).




                                 CLERK'S ENTRY OF DEFAULT

 Party in Default: David Coleman

      The default of the party named above for failure to plead or otherwise defend is entered.



                                       Certificate of Service

    I hereby certify that on this date a copy of the foregoing notice was served upon the parties
 and/or counsel of record herein by electronic means or first class U.S. mail.

                                                    DAVID J. WEAVER, CLERK OF COURT


                                                By: s/ L. Granger
                                                    Deputy Clerk

 Dated: April 9, 2020
